Citation Nr: 1308180	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  09-01 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation (rating) in excess of 10 percent for a right knee arthritis.

2.  Entitlement to an initial evaluation (rating) in excess of 10 percent for a left knee arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran (Appellant or Claimant) had active duty service from August 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for arthritis of the left and right knees and assigned initial 10 percent ratings for arthritis of each knee.  The September 2007 rating decision noted a diagnosis of arthritis of both knees, the evidence of record at the time reflects x-ray evidence of arthritis with complaints of knee pain and noncompensable limitations of motion of the knees, with no evidence of instability, and the RO specifically indicated in the reasons and bases section of the September 2007 rating decision that the Veteran did not have instability of either knee.  For these reasons, notwithstanding that the left and right knee disabilities were rated using Diagnostic Code 5257, the RO did not in fact grant service connection for instability of either knee in the September 2007 rating decision, and did not in fact rate on the basis of knee instability, as none was shown at that time.  A more appropriate Diagnostic Code to rate the disability that the RO service connected, arthritis, would have been Diagnostic Code 5003, which explicitly recognizes arthritis, pain and limitations based on the arthritis, and noncompensable limitation of motion as warranting a 10 percent disability rating.  38 C.F.R. § 4.71a.  

In a February 2013 brief, the Veteran's representative alleged that the Veteran is unable to work due to his bilateral knee disabilities.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims stated that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) may be part of an increased rating claim when such claim is raised by the record.  As distinguished from Rice, in this Veteran's case, a claim for TDIU was separately adjudicated and denied by the RO in an unappealed September 2009 rating decision; therefore, the Board finds that this case is distinguished from the unadjudicated TDIU claim in Rice, and a TDIU claim is not part of the initial rating claims on appeal.   


FINDINGS OF FACT

1.  For the entire initial rating period, the Veteran's service-connected right knee arthritis manifested arthritis and pain on motion, but did not manifest flexion limited to 30 degrees, extension limited to 15 degrees, or a combination of extension limited to 10 degrees with flexion limited to 45 degrees, recurrent subluxation or lateral instability, right knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  

2.  For the entire initial rating period, the Veteran's service-connected left knee arthritis manifested arthritis and pain on motion but did not manifest flexion limited to 30 degrees, extension limited to 15 degrees, or a combination of extension limited to 10 degrees with flexion limited to 45 degrees, left knee ankylosis, impairment of the tibia and fibula, or genu recurvatum.  

3.  From July 8, 2009, the Veteran's service-connected left knee manifested no more than slight instability of the knee.  

4.  From July 8, 2009, the Veteran's service-connected right knee manifested no more than slight instability of the knee.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a right knee arthritis have not been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).  

2.  The criteria for an initial rating in excess of 10 percent for a left knee arthritis have not been met for the entire rating period on appeal.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2012).    

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability rating for slight instability of the right knee are met from 
July 8, 2009.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2012).

4.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent disability for slight instability in the left knee are met from July 8, 2009.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1). See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The Veteran's appeals for higher initial ratings for right and left knee disabilities stem from the disagreement with the initial ratings assigned in the September 2007 rating decision which granted service connection for right and left knee arthritis.  Because the appeal of those issues stems from the Veteran's disagreement with the initial ratings following the grant of service connection for the right and left knee disabilities, no additional notice is required.  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App.112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i)(2012) (no duty to provide VCAA notice arises upon receipt of a Notice of Disagreement).   

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, and has provided VA examinations.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, Social Security records, and the Veteran's statements.  

The Veteran was afforded VA examinations in August 2007, December 2008, and October 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations considered all the pertinent evidence of record, the Veteran's statements and history, and review of the claims file and provided a clinical examination of the Veteran's knees, which addressed the Veteran's symptoms, range of motion of the knees, and DeLuca factors, including pain, weakness, stiffness, and incoordination.   

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Disability Ratings - Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2012).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the policy of the VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  
38 C.F.R. § 4.3. 

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  The Veteran has challenged the initial disability ratings assigned to the service-connected bilateral knee disabilities by seeking appellate review.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as a "staged" rating.  Id. at 126. 

It should also be noted that, when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40; DeLuca, 8 Vet. App. at 205.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

The Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability Rating Criteria

A September 2007 rating decision granted service connection for right and left knee arthritis.  A 10 percent initial rating for each knee was assigned for the arthritis, although the RO used Diagnostic Code 5257 to assign the rating.  The effective dates of the ratings were from August 2006.  The Veteran has appealed the initial ratings assigned for the knee arthritis.  

The Board notes that, although the RO has rated the Veteran's right and left knee disabilities under DC 5257, the RO did not in fact grant service connection for instability of the left or right knee, and did not initially rate knee instability.  Rather, the RO granted service connection for arthritis, with pain, limitation of motion and functional loss of the knees, as indicated by the evidence of record at that time (that showed arthritis, and showed no instability) and the reasons and bases explanation included a finding of no instability of either knee at the time of the September 2007 rating decision.    

The Diagnostic Codes (DCs) that are potentially relevant to this case are 5003, 5257, 5260, and 5261.  Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a.

DC 5257 pertains to recurrent subluxation or instability of the knee.  A 10 percent rating is assignable for slight recurrent subluxation or instability.  A 20 percent rating is assignable for moderate recurrent subluxation or instability.  A  30 
percent rating is assignable for severe recurrent subluxation or instability.  
38 C.F.R. § 4.71a. 

Diagnostic Code 5260 pertains to limitation of flexion.  A 0 percent evaluation is assignable when flexion is limited to 60 degrees.  A 10 percent evaluation is assignable when flexion is limited to 45 degrees.  A 20 percent evaluation is assignable where flexion is limited to 30 degrees.  An evaluation of 30 percent is assignable when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Diagnostic Code 5261 applies to limitation of extension of the leg.  A 0 percent evaluation is assignable for extension limited to 5 degrees.  A 10 percent evaluation is assignable for extension limited to 10 degrees.  A 20 percent evaluation is assignable for extension limited to 15 degrees.  A 30 percent evaluation is assignable for extension limited to 20 degrees.  A 40 percent evaluation is assignable for extension limited to 30 degrees.  A 50 percent evaluation is assignable when extension is limited to 50 degrees.  See 38 C.F.R. § 4.71a. 

Full range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2012). 

In VAOPGCPREC 23-97, the VA General Counsel interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98, the VA General Counsel further explained that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.   

The General Counsel has also directed that separate ratings are available if a particular knee disability causes both the compensable (10 percent) limitation of extension (Diagnostic Code 6261) and compensable limitation of flexion (Diagnostic Code 6260) of the same joint.  Specifically, where a veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  VAOPGCPREC 9-04.

 Initial Rating for Right Knee Arthritis

The Veteran seeks a higher initial rating than 10 percent for right knee arthritis.  He contends that his right knee disability is manifested by painful motion, subluxation, and tracking issues.  In a February 2013 brief, the Veteran's representative alleged that separate ratings are warranted for right knee arthritis and subluxation.  

After a review of all the evidence, the Board finds that, for the entire initial rating period, the Veteran's service-connected right knee arthritis manifested arthritis and pain on motion, but did not manifest flexion limited to 30 degrees, extension limited to 15 degrees, or a combination of extension limited to 10 degrees with flexion limited to 45 degrees, recurrent subluxation or lateral instability, right knee ankylosis, impairment of the tibia and fibula, or genu recurvatum, which is consistent with a rating of not more than a 10 percent for arthritis under any Diagnostic Code.  

The Board has reviewed the medical records from Neurosurgery Associates, dated in 1999, Alabama Neurological Clinic, dated in 1999, Southern Pain Control Center, dated in 2000, Jackson Hospital dated in 2000 through 2001,  Dr. Harzog and Dr. Ryan, dated in 2001, and reports from Dr. Pradhan, dated in 2000.  Those records do not contain any pertinent history of findings regarding the Veteran's knee disabilities.  

Private treatment records dated from November 2006 to December 2006 reflect that the Veteran reported a constant "dull ache" and bilateral knee pain that was exacerbated with walking, squatting, and kneeling activities.  On examination, the Veteran had full extension of the right knee and 130 degrees flexion.  He had a positive McMurray's sign.  There was no pain or instability on varus or valgus stressing of the knees.  An MRI of the right knee degenerative changes.  A physician diagnosed degenerative tear of the medial and lateral meniscus of the right knee.  

The Veteran had a VA examination in August 2007, at which he reported knee pain, and denied deformity, giving way, instability, weakness, and subluxation.  The Veteran was found upon examination to have flexion of the right knee to 100 degrees, with pain beginning at 90 degrees, and full extension to 0 degrees.  The VA examiner found that there was no instability of the right knee.  

A VA orthopedic consultation dated in March 2008 noted that an MRI of the right knee in November 2006 was positive for degenerative changes.  A VA outpatient record dated in August 2008 noted that the Veteran reported right knee pain.  He reported swelling, popping, and giving way.  The record noted that an MRI in 2006 showed a possible meniscus in the knees.  Upon examination, the Veteran was tender at the joint lines.  He had flexion of the knee to 90 degrees.  

Upon VA examination in December 2008, the Veteran reported pain and stiffness of the knees.  He had flexion of the right knee to 90 degrees (limited at 90 degrees by pain).  There was no additional limitation of motion with repetition.  The Veteran had extension of  the knee to 0 degrees.  The VA examiner diagnosed osteoarthritis of both knees.  The VA examiner indicated that there was no additional limitation of motion with repetition.  The VA examiner reported that stability of the knee was normal.  

A report of an MRI or the right knee in February 2009 showed a tear involving the posterior horn of the medial meniscus and posterior horn of the lateral meniscus.  Anterior and posterior cruciate ligaments were intact.  There was small joint effusion.  

The Veteran had a VA examination in July 2009.  The Veteran reported deformity, giving way, instability, pain, stiffness, weakness, and incoordination.  On physical examination, the VA examiner noted tenderness, pain at rest, and guarding of movement.  The VA examiner indicated that there instability of the right knee.  There was also indication of mild subluxation.  The Veteran had flexion of the right knee to 100 degrees.  Extension was limited by 5 degrees.  The VA examiner indicated that there was no additional limitation of motion in the right knee with repetition.  

The Veteran had a VA examination in October 2011, at which he reported severe aching and stabbing pain and stiffness in the knee.  On physical examination, the Veteran had flexion of the right knee to 120 degrees, with pain starting at 120 degrees.  The Veteran had extension to 0 degrees.  Lachman's test, posterior drawer test and medial-lateral stability of the right knee were normal.  The VA examiner indicated that there was no evidence or history of recurrent patellar subluxation or dislocation of the knee.  The VA examiner indicated that there was no functional loss of the right knee.  

The Board finds that, based on all of the evidence, the Veteran's right knee arthritis does not more nearly approximate the criteria for a rating in excess of 10 percent for any period.  During the entire rating period, the Veteran's right knee arthritis manifested pain on motion, but did not manifest flexion limited to 30 degrees, extension limited to 15 degrees, recurrent subluxation or lateral instability, ankylosis, impairment of the tibia and fibula, or genu recurvatum. 

As the evidence shows that the Veteran's right knee arthritis has been manifested by flexion of 90 degrees or greater and extension limited to 5 degrees during the appeal period, a higher rating is not assignable under the criteria for Diagnostic Codes 5260 or 5261 based upon limitation of extension or limitation of flexion.  Likewise, as the evidence does not show a combination of extension limited to 10 degrees with flexion limited to 45 degrees, separate compensable ratings for limitation of extension (Diagnostic Code 5261) and limitation of flexion (Diagnostic Code 5260) are not warranted.  See VAOPGCPREC 9-04.

The Board has considered whether a higher rating is warranted based upon additional limitation of motion due to orthopedic factors, such as pain, guarding of movement, and fatigability.  See DeLuca, supra; 38 C.F.R. §§ 4.45, 4.59.  The VA examinations in August 2007 and December 2008, July 2009, and October 2011 indicated that there was no additional limitation of motion with repetitive use.  The VA examination reports reflect that the Veteran has flexion of the right knee to 90 degrees, limited at that point due to pain; therefore, even with consideration of additional limitation of motion and function due to pain, weakness and stiffness, as indicated above, the weight of the evidence shows that the Veteran's right knee disability does not more nearly approximate the criteria for a rating in excess of 10 percent for limitation of flexion or limitation of extension, or a combination of compensable limitations of flexion and extension to warrant separate compensable ratings.  

The Board notes that the Veteran's right knee disability was rated by the RO according to DC 5257, which is an inappropriate rating for the arthritis in this case because DC 5257 rates on instability or recurrent subluxation.  The Board finds that the Veteran's right knee arthritis is more appropriately evaluated under DC 5003, as the evidence of record established x-ray findings of arthritis and non-compensable limitation of motion, including due to painful motion limitations.  38 C.F.R. 
§ 4.71a, DC 5003.  Accordingly, the Board will change the Diagnostic Code for rating arthritis to DC 5003. 

A higher rating is not assignable under Diagnostic Code 5256, as the evidence does not show ankylosis of the right knee.  A higher rating is also not warranted under either Diagnostic Codes 5262 or 5263, as the evidence does not show impairment of the tibia and fibula or genu recarvatum.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of a rating in excess of 10 percent for any period for right knee arthritis.  As there is a preponderance of the evidence against the appeal for a higher initial rating in excess of 10 percent for a right knee arthritis, the appeal must be denied, and there remains no reasonable doubt to be resolved in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  


Separate Rating for Right Knee Instability

Separate disability ratings are possible for recurrent instability or subluxation of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, impairment of the knee of recurrent subluxation or lateral instability will be evaluated as 10 percent disabling when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a. 

In this case, the July 2009 VA examination noted mild instability of the right knee, while the October 2011 VA examination indicated that there was no instability of the right knee.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Based upon the July 2009 finding of instability, as well as the Veteran's competent and credible statements regarding dislocation and instability of the knee, the Board concludes that mild instability of the right knee is shown from July 8, 2009.  The Board notes that there were no objective findings or complaints of subluxation prior to July 2009.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's right knee manifested slight recurrent subluxation from July 8, 2009, for which a separate disability rating is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a. 

 Initial Rating for Left Knee Arthritis

The Veteran seeks a higher initial rating for left knee arthritis.  In a brief in support of his claim in February 2013, the Veteran contended that his left knee is unstable and that he requires a cane.  

Private treatment records dated from November 2006 to December 2006 reflect that the Veteran reported a constant "dull ache" and bilateral knee pain that is exacerbated with walking, squatting, and kneeling activities.  On examination, the Veteran had full extension of the left knee and 125 degrees flexion.  He had a positive McMurray's sign.  There was no pain or instability on varus or valgus stressing of the knee.  An MRI of the left knee showed a tear of the posterior horn of the medial and lateral meniscus.  

The Veteran had a VA examination in August 2007.  The Veteran reported sharp pain, popping and locking up of his left knee.  The Veteran denied deformity, giving way, and instability.  He denied weakness.  He denied episodes of subluxation.  He reported that he had effusion of the left knee one time.  The Veteran was found upon examination to have flexion of the left knee to 40 degrees (limited by pain beginning at 40 degrees), and full extension to 0 degrees.  The VA examiner indicated that there was no instability of the left knee.  

A March 2008 VA orthopedic consultation reflects that the Veteran reported chronic bilateral knee pain.  A VA physician noted that the Veteran was advised to have left knee surgery.  

A VA outpatient record dated in August 2008 noted that the Veteran reported left knee pain.  He reported swelling, popping, and giving way.  The record noted that an MRI in 2006 showed a possible meniscus in the knees.  Upon examination, the Veteran was tender at the joint lines.  He had flexion of the left knee to 90 degrees.  

The Veteran had a VA examination in December 2008.  Upon physical examination, the Veteran had flexion of the left knee to 85 degrees (limited at that point by pain), with extension of the knee to zero degrees.  There was no additional limitation of motion with repetition.  Stability of the left knee was normal.  The VA examiner diagnosed osteoarthritis of both knees.  The Veteran reported that he could walk one-fourth of a mile and had to stop because of his knees.  He reported that he avoided lifting anything more than 50 pounds because of his knees.  

An MRI of the left knee in February 2009 showed an inferior surface medial meniscal tear with small bone marrow edema along the lateral tibial plateau and a small Baker's cyst without significant joint effusion.  The impression was meniscus tears.  

The Veteran underwent left knee arthroscopy, partial medial meniscectomy, chondroplasty, and medial pica removal in April 2009.  A post-operative treatment note indicates that a physician diagnosed internal derangement of the left knee.  

The Veteran had a VA examination in July 2009.  The Veteran reported deformity, giving way, instability, pain, stiffness, weakness, and incoordination.  He reported episodes of subluxation, locking episodes, and effusions.  The Veteran reported that the condition affected motion of the joint.  He denied flare-ups of joint disease.  

On physical examination on July 8, 2009, the Veteran was found to have flexion of the left knee to 80 degrees.  Extension of the left knee was limited by 10 degrees.  The July 2009 VA examiner noted mild instability of the left knee.  The VA examiner indicated that the left knee meniscus was surgically absent.  The VA examiner indicated that he was unable to test for additional limitation after three repetitions of range of motion in the left knee.  The 2009 VA examiner explained that the pain level was too high in the left knee, indicated no significant ankylosis, and noted that the Veteran was dependent on a cane.  

A VA orthopedic treatment noted dated in July 2010 reflects that the  Veteran reported left knee pain.  A VA physician indicated that the Veteran had left knee osteoarthritis.  The VA physician indicated that this is a permanent condition, which may get much worse with degeneration later.  

The Veteran had a VA examination in October 2011, at which he reported severe aching and stabbing pain and stiffness in both knees, with the left knee being worse.  The Veteran reported that he had to use a cane due to his left knee.  The Veteran reported that he had popping of the knees and swelling to the left knee only.  The Veteran denied flare-ups of the knees but stated that the pain was severe all of the time.  On physical examination, the Veteran had flexion of the left knee to 40 degrees, with pain beginning at 40 degrees.  The Veteran had extension of the left knee to 0 degrees.  The Veteran had tenderness and pain to palpation of the left knee.  

The 2011 VA examiner indicated that he was unable to test the left knee for instability.  The VA examiner indicated that there was no evidence or history of recurrent patellar subluxation or dislocation of the knee.  The VA examiner indicated that there was a history of a meniscal tear of the left knee, with frequent episodes of joint pain and effusion.  The VA examiner noted that the residual signs and symptoms of the meniscectomy included severe aching, swelling, and popping of the left knee.  

The Veteran indicated that repetitive use testing could not be performed.  The VA examiner indicated that this was because the Veteran's left knee was excruciatingly painful, and he was not able to even bend the left knee.  The VA examiner indicated that the functional loss of the left knee included weakened movement, pain on movement, swelling, and interference with sitting, standing, and weight bearing. 

The Board finds that, based on all of the evidence, the Veteran's left knee arthritis does not more nearly approximate the criteria for a rating in excess of 10 percent for any period.  During the entire initial rating period, the Veteran's left knee arthritis has been manifested by arthritis with painful motion but did not manifest flexion limited to 30 degrees, extension limited to 15 degrees, or a combination of extension limited to 10 degrees with flexion limited to 45 degrees, ankylosis, impairment of the tibia and fibula, or genu recurvatum.  For these reasons, a 10 percent rating pursuant to DC 5003 is warranted; however, a rating in excess of 10 percent for left knee arthritis at any time throughout the appeal period.    

In reaching this decision, the Board has considered whether a higher rating is warranted based upon additional limitation of motion due to orthopedic factors, such as pain, guarding of movement, and fatigability.  See DeLuca, supra; 
38 C.F.R. §§ 4.45, 4.59.  In this case, it is not shown that the Veteran has additional limitation of motion of the left knee with repetitive use.  The August 2007 and December 2008 VA examinations found no additional limitation of motion with repetitive use.  The 2009 and 2011 VA examinations reflect that the VA examiners were not able to test for additional limitation of motion with repetitive use.  During the entire rating period, flexion of the left knee was shown to be limited to no less than 40 degrees, even when pain is considered.  Therefore, even with consideration of additional limitation of motion and function due to pain, weakness and stiffness, as indicated above, the weight of the evidence shows that the Veteran's left knee disability does not more nearly approximate the criteria for a rating in excess of 10 percent for limitation of flexion or limitation of extension.  In addition, while the evidence shows compensable limitation of flexion, the evidence does not show compensable limitation of extension; therefore, the assignment of separate 10 percent evaluations for limitation of flexion and extension of the left knee is not warranted.  VAOPGCPREC 9-2004.  The Board notes that there is no evidence of ankylosis of the left knee; accordingly, a rating under Diagnostic Code 5256 is not appropriate.  

The Board acknowledges that the VA examination report dated in October 2011, which indicated that the Veteran's left knee pain is so painful that the Veteran is barely able to bend his knee.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11; see also 38 C.F.R. § 4.40.  The evidence in this case does not show additional function loss or limitation of motion of the left knee due to such factors as pain to more nearly approximate the criteria for a higher disability rating based upon limitation of motion.  

The Veteran's left knee disability is also manifested by removal of semilunar cartilage.  The 2011 VA examination report noted that the symptoms associated with the removal of semilunar cartilage include episodes of joint pain and effusion.  The Board finds that the assignment of a separate rating under DC 5258 is not appropriate.  In this case, the 10 percent rating assigned under DC 5003 contemplates such symptoms as limitation of motion and joint pain.  See 38 C.F.R. 
§ 4.14; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that the critical element in the assignment of separate ratings under diagnostic codes is that none of the symptomatology is duplicative or overlapping).  Accordingly, the Veteran is not entitled to a separate 20 percent evaluation under DC 5258, as the symptoms are overlapping with either the arthritis rating under DC 5003 or the separately assigned instability rating of 10 percent under DC 5257, so even an alternative rating of 20 percent for all knee disabilities under DC 5258 would not be more favorable to the Veteran. A higher rating is also not warranted under either Diagnostic Codes 5262 or 5263, as the evidence does not show impairment of the tibia and fibula or genu recarvatum.  

For these reasons, the Board finds that the weight of the evidence is against the assignment of an initial rating in excess of 10 percent for the Veteran's left knee arthritis.  As there is a preponderance of the evidence against the appeal for an initial disability rating in excess of 10 percent for left knee arthritis, the appeal must be denied, and there remains no reasonable doubt to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.  

Separate Rating for Left Knee Instability

Separate disability ratings are possible for recurrent instability or subluxation of a knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97.  Under Diagnostic Code 5257, impairment of the knee of recurrent subluxation or lateral instability will be evaluated as 10 percent disabling when slight, 20 percent when moderate, and a maximum 30 percent when severe.  38 C.F.R. § 4.71a. 

The Board finds that, from July 8, 2009, the Veteran's left knee disability has been manifested by slight instability.  The Veteran reported instability and giving way of the left knee prior to the July 2009 VA examination; however, the 2007 VA examination indicated that there was no instability of the knee.  Objective evidence of instability was initially shown upon VA examination on July 8, 2009.  For these reasons, the Board finds that the Veteran's left knee manifested slight instability from July 8, 2009, for which a separate 10 percent disability rating is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.71a . 

Extraschedular Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321  (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria contemplate all the impairments associated with the Veteran's knee disabilities.  The rating criteria pertaining to the Veteran's service-connected knee disabilities consider the range of motion of the knees.  The schedular rating criteria for the knee disabilities also consider limitation of motion of the knees, including due to arthritis, pain, and other orthopedic factors that are incorporated into the schedular rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. The schedular rating criteria provide for separate schedular ratings based on subluxation or instability.  The Potentially applicable rating criteria also contemplate locking, pain, effusion, and cartilage damage or removal, depending upon which disability or combination of disabilities is more favorable, subject to the prohibitions against pyramiding.  See 38 C.F.R. § 4.14. 

Because the schedular rating criteria are adequate to rate the Veteran's knee disabilities, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1). 


ORDER

A disability rating in excess of 10 percent for right knee arthritis, for the entire initial rating period, is denied.

A disability rating in excess of 10 percent for left knee arthritis, for the entire initial rating period, is denied. 

A separate 10 percent rating for instability of the right knee, from July 8, 2009, is granted.

A separate 10 percent rating for instability of the left knee, from July 8, 2009, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


